
	
		110th CONGRESS
		2d Session
		S. 1703
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prevent and reduce trafficking in
		  persons.
	
	
		1.Short titleThis Act may be cited as the
			 Trafficking in Persons Accountability
			 Act of 2008.
		2.Jurisdiction in
			 certain trafficking offenses
			(a)In
			 generalChapter 77 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					1596.Additional
				jurisdiction in certain trafficking offenses
						(a)In
				generalIn addition to any
				domestic or extra-territorial jurisdiction otherwise provided by law, the
				courts of the United States have extra-territorial jurisdiction over any
				offense (or any attempt or conspiracy to commit an offense) under section 1581,
				section 1583, section 1584, section 1589, section 1590, or section 1591 of this
				title if—
							(1)an alleged offender is a national of the
				United States or an alien lawfully admitted for permanent residence (as those
				terms are defined in section 101 of the Immigration and Nationality Act (8
				U.S.C. 1101)); or
							(2)an alleged
				offender is present in the United States, irrespective of the nationality of
				the alleged offender.
							(b)Limitation on
				prosecutions of offenses prosecuted in other countriesNo prosecution may be commenced against a
				person under this section if a foreign government, in accordance with
				jurisdiction recognized by the United States, has prosecuted or is prosecuting
				such person for the conduct constituting such offense, except upon the approval
				of the Attorney General or the Deputy Attorney General (or a person acting in
				either such capacity), which function of approval may not be
				delegated.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 77 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						1596. Additional jurisdiction in certain
				trafficking
				offenses.
					
					.
			
	
		
			Passed the Senate October 1 (legislative day, September
			 17), 2008.
			
			Secretary.
		
	
	
	
